DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20-24 are objected to because of the following informalities:  Since no claim 19 is listed, it appears claims 20-24 should be labeled claims 19-23.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-17, 19 and 20 of U.S. Patent No. 11,103,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all the limitations of the instant application.
Instant Application
U.S. Patent 11,103,909
1. A method for selecting optimum operation performance criteria for a metal working process, said method comprising the steps of: retrieving process parameters from multiple sources relating to the metal working process; retrieving performance variables from different sources relating to the metal working process; providing a process model that relates process parameters for the operation with performance variables for said operation; selecting at least one optimization technique to define a function, said function comprising the process parameters; generating the function for optimization by using acceptable tolerances of a product to be machined as a basis to define ranges for performance variables along with ranges for process parameters; and applying the at least one optimization technique to said function, whereby optimum operation performance criteria are determined for the process model including process parameters and performance variables to obtain a set of requirements to be used for controlling the metal working process, wherein (i) the process parameters comprise process parameters for previous operations and/or (ii) the performance variables comprise performance variable data for previous operations.
1. A method for selecting optimum operation performance criteria for a metal working process, said method comprising the steps of: retrieving process parameters from multiple sources relating to the metal working process; retrieving performance variables from different sources relating to the metal working process… providing a process model that relates process parameters for the operation with performance variables for said operation, selecting the at least one optimization technique to define a function, said function comprising the process parameters, generating the function for optimization by using acceptable tolerances of a product to be machined as a basis to define ranges for the performance variables along with ranges for the process parameters, applying the at least one optimization technique to said function, whereby the optimum operation performance criteria are determined for the process model including the process parameters and the performance variables to obtain a set of requirements to be used for controlling the metal working process, wherein the process parameters comprise one or more of… process parameter data from previous operations, and wherein the performance variables comprise one or more of… performance variable data from previous operations…
2. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, the metal working process being any industrially applicable cutting technology based on laser, flames, plasma, water jet, ion, air, bending, pressing, punch pressing, press-braking, milling, drilling and turning.
2. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, the metal working process being any industrially applicable cutting technology based on laser, flames, plasma, water jet, ion, air, bending, pressing, punch pressing, press-braking, milling, drilling and turning.
3. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the process model is dynamically monitored and controlled.
4. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the process model is dynamically monitored and controlled.
4. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the set of requirements to be used for controlling the metal working process can be provided as recommendations to an operator or alternatively can be applied with partial or no operator involvement.
5. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the set of requirements to be used for controlling the metal working process can be provided as recommendations to an operator or alternatively can be applied with partial or no operator involvement.
5. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the process parameters comprise one or more of a production order, product geometry and predefined tolerances, required metal working operations, required tooling configuration, stacking pattern of produced items, and process parameter data from previous operations, wherein the performance variables comprise one or more of determined tolerances of produced items, process time, tooling availability, tooling lifetime, material removal rate, operator working environment, order stock, delivery time, required pressing position, and performance variable data from previous operations, the method further comprising the steps of: storing the process parameters and performance variables in a consolidated memory in association with a computer system; and making the process parameters and/or performance variables available for a machine controller or the computing system for applying the at least one optimization technique to select the optimum operation performance criteria.
1. …wherein the process parameters comprise one or more of a production order, product geometry and predefined tolerances, required metal working operations, required tooling configuration, stacking pattern of produced items, and process parameter data from previous operations, and wherein the performance variables comprise one or more of determined tolerances of produced items, process time, tooling availability, tooling lifetime, material removal rate, operator working environment, order stock, delivery time, required pressing position, and performance variable data from previous operations…
1. … storing the process parameters and the performance variables in a consolidated memory in association with a computing system; making the process parameters and/or the performance variables available for the computing system for applying at least one optimization technique to select the optimum operation performance criteria…
7. A method for selecting optimum operation performance criteria for a metal working process according to claim 5, further comprising the steps of: comparing retrieved process parameters relating to the metal working process from previous operations with a current machine configuration comprising parameters relating to clamping mechanism and/or gripping configuration, determining if the current machine configuration enables production of an item according to its process parameters, evaluating the applicability of the clamping mechanism, which when required results in adjustments to the clamping mechanism, and/or evaluating the applicability of the gripping configuration, which when required results in adjustments to the gripping configuration, and whereby any adjustments made result in a new current machine configuration to be compared with parameters from previous operations.
19. …comparing the retrieved process parameters relating to the metal working process from previous operations with a current machine configuration comprising parameters relating to clamping mechanism and/or gripping configuration, determining if the current machine configuration enables production of an item according to its process parameters, evaluating the applicability of the clamping mechanism, which when required results in adjustments to the clamping mechanism, and/or evaluating the applicability of the gripping configuration, which when required results in adjustments to the gripping configuration, and whereby any adjustments made result in a new current machine configuration to be compared with parameters from previous operations.
8. A method for selecting optimum operation performance criteria for a metal working process according to claim 5, wherein tools and/or produced items are embedded with electronics, software, sensors and/or network connectivity, which enables these objects to exchange process parameters and/or performance variables with the computer system.
20. …wherein tools and/or produced items are embedded with electronics, software, sensors and/or network connectivity, which enables the electronics, software, sensors and/or network connectivity to exchange process parameters and/or performance variables with the computer system.
9. A method for selecting optimum operation performance criteria for a metal working process according to claim 5, wherein predefined and/or determined tolerances of produced items include any of the following performance variables: material properties, product geometries, and production defects.
6. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the predefined and/or determined tolerances of produced items include any of the following performance variables: material properties, product geometries, and production defects.
10. A method for selecting optimum operation performance criteria for a metal working process according to claim 5, wherein the product geometry includes data on bending curves, compensation factors and tooling preferences.
7. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the product geometry includes data on bending curves, compensation factors and tooling preferences.
11. A method for selecting optimum operation performance criteria for a metal working process according to claim 5, wherein identification of defects or visual attributes on produced items are taken into consideration when stacking of workpieces following machining operations.
8. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein identification of defects or visual attributes on produced items are taken into consideration when stacking of workpieces following machining operations.
12. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the determination of whether the current machine configuration enables production of an item according to its process parameters in addition to the tooling configuration also includes determination of other enabling requirements, whereby corresponding process parameters and/or performance variables are stored.
9. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the determination of whether the current machine configuration enables production of an item according to its process parameters in addition to the tooling configuration also includes determination of other enabling requirements, whereby corresponding process parameters and/or performance variables are stored.
13. A method for selecting optimum operation performance criteria for a metal working process according to claim 12, further comprising responding to stored process parameters and/or performance variables.
10. A method for selecting optimum operation performance criteria for a metal working process according to claim 9, wherein stored process parameters and/or performance variables are responded to.
14. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the method is adapted to be used in a computer numerical control (CNC/NC) or programmable logic controller (PLC) system.
11. A method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the method is adapted to be used in a computer numerical control (CNC/NC) or programmable logic controller (PLC) system.
15. An industrial machine system comprising: a machine comprising an actuator system for performing an industrial operation, and a computing system in connection with the machine, the computing system comprising a machine controller, and the machine controller being adapted to carry out the method according to claim 1.
12. An industrial machine system comprising: a machine comprising an actuator system for performing an industrial operation, and the computing system, wherein the computing system is in connection with the machine and comprises a machine controller, and the machine controller being adapted for carrying out the method according to claim 1.
16. An industrial machine system according to claim 15, further comprising a surveillance unit in connection with the computing system, the surveillance unit for capturing image information related to process parameters and performance variables of the industrial operation.
13. An industrial machine system according to claim 12, further comprising a surveillance unit in connection with the computing system, the surveillance unit for capturing image information related to process parameters and performance variables of the industrial operation.
17. The industrial machine system according to claim 16, wherein the surveillance unit comprises an image, image sequence or video capturing means to identify part geometries in combination with any visual attribute created by the machining operation.
14. The industrial machine system according to claim 13, wherein the surveillance unit comprises an image, image sequence or video capturing means to identify part geometries in combination with any visual attribute created by the machining operation.
18. The industrial machine system according to claim 15, wherein the computing system is configured to collect data and use the data for data analysis and/or optimization and/or transfer the data to another system for data analysis and/or optimization.
15. The industrial machine system according to claim 12, wherein the computing system is configured to collect data and use the data for data analysis and/or optimization and/or transfer the data to another system for data analysis and/or optimization.
20. The industrial machine system according to claim 16, wherein the machine system is a press-brake or bending machine.
16. The industrial machine system according to claim 12, wherein the machine system is a press-brake or bending machine.
21. A non-transient computer-readable medium or media comprising data representing coded instruction sets configured for execution by a processor in a computer, the instructions comprising the method according to claim 1.
17. Computer program product comprising a processor and a memory storing computer program code, which when executed enables a processor in a computer to perform the method according to claim 1.
22. A method for selecting optimum operation performance criteria for a metal working process, said method comprising the steps of: retrieving process parameters from multiple sources relating to the metal working process; retrieving performance variables from different sources relating to the metal working process, the performance variables comprising performance variable data for previous operations; providing a process model that relates process parameters for the operation with performance variables for said operation; selecting at least one optimization technique to define a function, said function comprising the process parameters; generating the function for optimization by using acceptable tolerances of a product to be machined as a basis to define ranges for performance variables along with ranges for process parameters; and applying the at least one optimization technique to said function, whereby optimum operation performance criteria are determined for the process model including process parameters and performance variables to obtain a set of requirements to be used for controlling the metal working process.
1. A method for selecting optimum operation performance criteria for a metal working process, said method comprising the steps of: retrieving process parameters from multiple sources relating to the metal working process; retrieving performance variables from different sources relating to the metal working process… providing a process model that relates process parameters for the operation with performance variables for said operation, selecting the at least one optimization technique to define a function, said function comprising the process parameters, generating the function for optimization by using acceptable tolerances of a product to be machined as a basis to define ranges for the performance variables along with ranges for the process parameters, applying the at least one optimization technique to said function, whereby the optimum operation performance criteria are determined for the process model including the process parameters and the performance variables to obtain a set of requirements to be used for controlling the metal working process…
1. …wherein the performance variables comprise performance variable data from previous operations…


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15 and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apanovitch et al. U.S. PGPub 2015/0161296.
Regarding claim 1, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process (e.g. pg. 1, ¶2-3), said method comprising the steps of: retrieving process parameters from multiple sources (e.g. different parameter types) relating to the metal working process (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); retrieving performance variables (e.g. quality criteria) from different sources (e.g. different criteria types) relating to the metal working process (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); providing a process model (e.g. CAD/design/process model) that relates process parameters for the operation with performance variables for said operation (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); selecting at least one optimization technique (e.g. optimization via iteration) to define a function, said function comprising the process parameters (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); generating the function for optimization by using acceptable tolerances (e.g. acceptable quality) of a product to be machined as a basis to define ranges for performance variables (e.g. minimum POL/offset value/minimum material usage) along with ranges for process parameters (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); and applying the at least one optimization technique to said function, whereby optimum operation performance criteria are determined for the process model including process parameters and performance variables to obtain a set of requirements to be used for controlling the metal working process (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199), wherein (i) the process parameters comprise process parameters for previous operations and/or (ii) the performance variables comprise performance variable data for previous operations (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 2, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 1, the metal working process being any industrially applicable cutting technology based on laser, flames, plasma, water jet, ion, air, bending, pressing, punch pressing, press-braking, milling, drilling and turning (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 3, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the process model is dynamically monitored and controlled (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 4, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the set of requirements to be used for controlling the metal working process can be provided as recommendations to an operator or alternatively can be applied with partial or no operator involvement (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 5, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the process parameters comprise one or more of a production order, product geometry and predefined tolerances, required metal working operations, required tooling configuration, stacking pattern of produced items, and process parameter data from previous operations (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199), wherein the performance variables comprise one or more of determined tolerances of produced items, process time, tooling availability, tooling lifetime, material removal rate, operator working environment, order stock, delivery time, required pressing position, and performance variable data from previous operations (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199), the method further comprising the steps of: storing the process parameters and performance variables in a consolidated memory in association with a computer system; and making the process parameters and/or performance variables available for a machine controller or the computing system for applying the at least one optimization technique to select the optimum operation performance criteria (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 8, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 5, wherein tools and/or produced items are embedded with electronics, software, sensors and/or network connectivity, which enables these objects to exchange process parameters and/or performance variables with the computer system (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 9, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 5, wherein predefined and/or determined tolerances of produced items include any of the following performance variables: material properties, product geometries, and production defects (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 10, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 5, wherein the product geometry includes data on bending curves, compensation factors and tooling preferences (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 11, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 5, wherein identification of defects or visual attributes (e.g. unacceptable features) on produced items are taken into consideration when stacking of workpieces following machining operations (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 12, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the determination of whether the current machine configuration enables production of an item according to its process parameters in addition to the tooling configuration also includes determination of other enabling requirements, whereby corresponding process parameters and/or performance variables are stored (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 13, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 12, further comprising responding to stored process parameters and/or performance variables (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 14, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process according to claim 1, wherein the method is adapted to be used in a computer numerical control (CNC/NC) or programmable logic controller (PLC) system (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 15, Apanovitch discloses an industrial machine system comprising: a machine comprising an actuator system for performing an industrial operation, and a computing system in connection with the machine, the computing system comprising a machine controller, and the machine controller being adapted to carry out the method according to claim 1 (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
  	Regarding claim 18, Apanovitch discloses the industrial machine system according to claim 15, wherein the computing system is configured to collect data and use the data for data analysis and/or optimization and/or transfer the data to another system for data analysis and/or optimization (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 20, Apanovitch discloses the industrial machine system according to claim 16, wherein the machine system is a press-brake or bending machine (e.g. pg. 1, ¶2-3; pg. 5, ¶68).
 	Regarding claim 21, Apanovitch discloses a non-transient computer-readable medium or media comprising data representing coded instruction sets configured for execution by a processor in a computer, the instructions comprising the method according to claim 1 (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 22, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process, said method comprising the steps of: retrieving process parameters from multiple sources relating to the metal working process (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); retrieving performance variables from different sources relating to the metal working process, the performance variables comprising performance variable data for previous operations (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); providing a process model that relates process parameters for the operation with performance variables for said operation (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); selecting at least one optimization technique to define a function, said function comprising the process parameters (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); generating the function for optimization by using acceptable tolerances of a product to be machined as a basis to define ranges for performance variables along with ranges for process parameters (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); and applying the at least one optimization technique to said function, whereby optimum operation performance criteria are determined for the process model including process parameters and performance variables to obtain a set of requirements to be used for controlling the metal working process (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 23, Apanovitch discloses a method for selecting optimum operation performance criteria for a metal working process, said method comprising the steps of: retrieving process parameters from a first plurality of end points, the process parameters relating to the metal working process (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); retrieving performance variables from a second plurality of end points different from the first plurality of end points, the performance variables relating to the metal working process (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); providing a process model that relates process parameters for the operation with performance variables for said operation (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); selecting at least one optimization technique to define a function, said function comprising the process parameters (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); generating the function for optimization by using acceptable tolerances of a product to be machined as a basis to define ranges for performance variables along with ranges for process parameters (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199); and applying the at least one optimization technique to said function, whereby optimum operation performance criteria are determined for the process model including process parameters and performance variables to obtain a set of requirements to be used for controlling the metal working process (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶58, 61 and 64-68; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).
 	Regarding claim 24, Apanovitch discloses the method of claim 23, wherein the first plurality of end points comprise two or more of an enterprise resource planning system, a manufacturing execution system, a computer-aided design application (e.g. CAD system), a computer-aided manufacturing application, a content resource management system, one or more internet of things information sources (e.g. Internet connected device), and a surveillance unit (e.g. pg. 1, ¶2-3; pg. 2-3, ¶32-35; pg. 4-5, ¶57-58, 61 and 64-69; pg. 6, ¶76-77; pg. 7-8, ¶100-103 and 109-110; pg. 9, ¶130-132; pg. 11, ¶150-162; pg. 13, ¶198-199).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apanovitch as applied to the claims above, and further in view of Beutler U.S. PGPub 2015/0165549.
Regarding claims 16 and 17, Apanovitch discloses capturing images relating to an industrial operation (e.g. pg. 9, ¶133; Fig. 11), but does not explicitly disclose a surveillance unit for capturing image information resulting from the machining.
 	Beutler discloses a surveillance unit for capturing image information related to machining operations (e.g. pg. 2-3, ¶31; pg. 6, ¶102).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to monitor machining operations. One of ordinary skill in the art would have been motivated to do this since doing so can ensure that the product is being manufactured correctly.
 	Therefore, it would have been obvious to modify Apanovitch with Beutler to obtain the invention as specified in claims 16 and 17.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 23, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116